Citation Nr: 0328995	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  02-12 370	)	DATE
	)
	)


THE ISSUE

Whether an October 3, 1958 Board of Veterans' Appeals 
decision, which denied restoration of service connection for 
a right shoulder disability, should be revised or reversed on 
the basis of clear and unmistakable error.

(The issue of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for a right shoulder disability will be addressed 
in a separate decision).


REPRESENTATION

Moving party represented by:  Everett M. Urech, Attorney


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel




INTRODUCTION

The veteran had active service from April 1944 to July 1945.

Historically, an August 11, 1945 rating decision granted 
service connection based on aggravation for right 
acromioclavicular joint recurrent dislocation, effective July 
25, 1945.  Subsequently, a June 24, 1958 rating decision 
severed service connection for a right shoulder disability, 
on the grounds that that August 11, 1945 rating decision's 
grant of service connection for said disability was clearly 
and unmistakably erroneous.  An October 3, 1958 Board of 
Veterans' Appeals (Board) decision, in effect, affirmed that 
June 24, 1958 rating decision's severance of service 
connection for a right shoulder disability.  

In a written statement dated in July 2001, the veteran 
through his attorney filed with the Board a formal motion for 
revision of said October 3, 1958 Board decision on the 
grounds of clear and unmistakable error.  In August 2002, the 
Board's administrative staff sent the veteran through his 
attorney a letter, advising him, in part, that said motion 
had been received and that he should review pertinent laws 
and regulations concerning motions for revision of Board 
decisions based on clear and unmistakable error.  
Accordingly, pursuant to original appellate jurisdiction, the 
Board will render a decision herein on the clear and 
unmistakable error motion.  


FINDINGS OF FACT

1.  In an October 3, 1958 decision, the Board, in effect, 
affirmed a June 24, 1958 rating decision's severance of 
service connection for a right shoulder disability.  That 
decision was supported by the evidence then of record and the 
applicable laws and regulations in effect at that time.

2.  The original grant of service connection for a right 
shoulder disability by an August 11, 1945 rating decision was 
not supported by the evidence then of record and was 
unequivocally erroneous.
CONCLUSION OF LAW

The October 3, 1958 Board decision, which, in effect, 
affirmed a June 24, 1958 rating decision's severance of 
service connection for a right shoulder disability, is not 
clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 
2002); 38 C.F.R. § 20.1403 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, to the extent any duty to assist 
requirement may exist with respect to motions for revision of 
Board decisions on the grounds of clear and unmistakable 
error, it is the Board's opinion that any necessary 
evidentiary development has been accomplished.  In Livesay v. 
Principi, 15 Vet. App. 165 (en banc) (2001), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§ 5100 et. seq. (West 2002)) was not applicable to motions 
alleging clear and unmistakable error in decisions of the 
Board.  

Motions for review of prior Board decisions on the grounds of 
clear and unmistakable error are adjudicated pursuant to the 
Board's Rules of Practice codified at 38 C.F.R. §§ 20.1400-
1411 (2002).  Pursuant to 38 C.F.R. § 20.1404(a), the motion 
alleging clear and unmistakable error in a prior Board 
decision must be in writing, and must be signed by the moving 
party or that party's representative.  The motion must 
include the name of the veteran; the name of the moving party 
if other than the veteran; the applicable VA file number; and 
the date of the Board decision to which the motion relates.  
If the applicable decision involved more than one issue on 
appeal, the motion must identify the specific issue, or 
issues, to which the motion pertains.  Motions which fail to 
comply with the requirements set forth in this paragraph 
shall be dismissed without prejudice to refiling under this 
subpart.  

The motion filed by the veteran through his attorney appears 
to satisfy the filing and pleading requirements set forth in 
38 C.F.R. § 20.1404 for a motion for revision of a decision 
based on clear and unmistakable error.  

A prior Board decision is final and binding, but is 
reversible, if there is clear and unmistakable error.  38 
U.S.C.A. § 7111.  A decision of the Board that revises a 
prior Board decision on the grounds of clear and unmistakable 
error has the same effect as if the decision had been made on 
the date of the prior decision.  38 U.S.C.A. § 7111 (West 
2002); 38 C.F.R. § 20.1406 (2002).

The Board's Rules of Practice including 38 C.F.R. § 20.1403, 
in pertinent part, define clear and unmistakable error as 
follows:

(a) General.  Clear and unmistakable 
error is a very specific and rare kind of 
error.  It is the kind of error, of fact 
or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.  

(b) Record to be reviewed. (1) General.  
Review for clear and unmistakable error 
in a prior Board decision must be based 
on the record and the law that existed 
when that decision was made....  

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision 
of a Board decision on the grounds of 
clear and unmistakable error, there must 
have been an error in the Board's 
adjudication of the appeal which, had it 
not been made, would have manifestly 
changed the outcome when it was made.  If 
it is not absolutely clear that a 
different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.  

(d) Examples of situations that are not 
clear and unmistakable error.  (1) 
Changed diagnosis.  A new medical 
diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision.  
(2) Duty to assist.  The Secretary's 
failure to fulfill the duty to assist.  
(3) Evaluation of evidence.  A 
disagreement as to how the facts were 
weighed or evaluated.  

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a 
statute or regulation where, subsequent 
to the Board decision challenged, there 
has been a change in the interpretation 
of the statute or regulation. 

The Court, in Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992)), stated that for clear and unmistakable error to 
exist, (1) "[e]ither the correct facts, as they were known 
at that time, were not before the adjudicator (i.e., more 
than a simple disagreement as to how the facts were weighed 
or evaluated), or the statutory or regulatory provisions 
extant at the time were incorrectly applied," (2) the error 
must be "undebatable" and the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made," and (3) a determination that there was clear 
and unmistakable error must be based on the record and law 
that existed at the time of the prior adjudication in 
question.  

"Clear and unmistakable error is an administrative failure 
to apply the correct statutory and regulatory provisions to 
the correct and relevant facts; it is not mere 
misinterpretation of facts."  Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  Clear and unmistakable error 
"are errors that are undebatable, so that it can be said 
that reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made."  
Russell, 3 Vet. App. at 313.  "It must always be remembered 
that CUE is a very specific and rare kind of 'error.'"  Fugo 
v. Brown, 6 Vet. App. 40, 43 (1993).  A disagreement with how 
the Board evaluated the facts is inadequate to raise the 
claim of clear and unmistakable error.  Luallen v. Brown, 8 
Vet. App. 92, 95 (1995).  

The veteran through his attorney contends, in essence, that 
said October 3, 1958 Board decision, which, in effect, 
affirmed a June 24, 1958 rating decision's severance of 
service connection for a right shoulder disability, was 
clearly and unmistakably erroneous, on the grounds that any 
preexisting right shoulder condition was not painful or 
manifested by instability until aggravated by an in-service 
injury.  

Historically, an August 11, 1945 rating decision granted 
service connection based on aggravation for right 
acromioclavicular joint recurrent dislocation.  That rating 
decision sheet indicated that the condition had been 
aggravated by service, but did not otherwise explain the 
reasons for that grant.  

The evidentiary record existing at the time of that August 
11, 1945 rating decision included an April 1944 examination 
for induction into service, which did not include any 
pertinent complaints, findings, or diagnoses.  The veteran's 
service medical records revealed that in June 1945, the 
veteran complained of frequent dislocations of the collar 
bone and the "patient dates present difficulty, of frequent 
dislocation of right acromioclavicular joint, back to 10 
years ago at which time he fell from a tree.  States [since] 
that time he has had recurrent episodes of present 
difficulty.  Patient believes condition is getting worse and 
he now finds it difficult to carry on his duties."  Clinical 
findings were described as negative, except for a mobile 
right acromioclavicular joint and a right shoulder noted as 
slightly higher than the left shoulder.  Chronic, recurrent 
dislocation of the right acromioclavicular joint, "EPTE" 
[existing prior to enlistment] was diagnosed.  The next day, 
an x-ray report of the right acromioclavicular joint was 
noted to be normal.  A similar history, clinical findings, 
and diagnosis were noted in July 1945 military Medical 
Board/Medical Survey reports.  It was noted therein that 
according to the veteran, since a 1933 right shoulder injury 
in a fall from a tree, he had experienced right shoulder pain 
and instability when he attempted heavy lifting or vigorous 
use of the right upper extremity.  X-rays of the right 
shoulder girdle were interpreted as showing evidence of 
acromioclavicular joint separation.  It was indicated that 
the veteran did not want to undergo any surgical treatment 
for that shoulder condition.  Significantly, it was the 
military Medical Board's opinion that the right shoulder 
condition had preexisted service and had not been aggravated 
by service; and that right shoulder instability rendered the 
veteran unfit for service.  It is also highly significant 
that this military Medical Board's opinion was the only 
medical opinion then of record pertaining to the etiology of 
the right shoulder disability; and that none of the service 
medical records included any allegation or history of in-
service trauma to the right shoulder.  

Subsequently, after the veteran was provided notice of a 
September 1957 proposed rating decision to sever service 
connection for his right shoulder condition, a June 24, 1958 
rating decision severed service connection for a right 
shoulder disability, on the grounds that that August 11, 1945 
rating decision grant of service connection for said 
disability was clearly and unmistakably erroneous.  That June 
24, 1958 rating decision sheet referred to the facts stated 
in the aforementioned proposed severance rating decision as 
clearly establishing that the veteran's right shoulder 
condition had resulted from a pre-service fall from a tree; 
that "[n]o intercurrent injury was shown during service" 
nor "superimposed aggravation"; and that the grant of 
service connection had been clearly and unmistakably 
erroneous.  An October 3, 1958 Board decision, in effect, 
affirmed that June 24, 1958 rating decision's severance of 
service connection for a right shoulder disability.

It appears that said October 3, 1958 Board decision set forth 
in detail the pertinent medical evidence, including the 
service medical records/Medical Survey report; and 
specifically stated that the service medical records had not 
shown any in-service injury to the right shoulder; that 
"[d]ata recorded in service for clinical purposes and on the 
postservice examination clearly and unmistakably establish 
that the right shoulder condition for which the veteran 
sought treatment in service existed prior to induction"; 
that the "symptoms reported while on active duty represent 
but a continuation of the preexisting disorder and do not 
reflect aggravation by service"; and that the grant of 
service connection for the right shoulder disability was 
clearly and unmistakably erroneous.  It should be pointed out 
that said October 3, 1958 Board decision "subsumed" the 
June 24, 1958 prior rating decision.  See Talbert v. Brown, 7 
Vet. App. 352, 355 (1995) (citing 38 C.F.R. § 20.1104 (1995) 
(when determination of AOJ is affirmed by BVA, such 
determination is subsumed by final appellate decision); and 
Donovan v. Gober, 10 Vet. App. 404 (1997); Chisem v. Gober, 
10 Vet. App. 526 (1997); and, Morris v. West, 13 Vet. App. 94 
(1999); concerning the delayed-subsuming doctrine.  

The method by which service connection can be severed was 
subject to the limitations contained in 38 C.F.R. § 3.9 (in 
effect at the time of that 1958 rating decision and Board 
decision).  Said regulatory provisions stated, in pertinent 
part:

(a)  No rating board will reverse or 
amend, except upon new and material 
evidence, a decision rendered by the same 
or any other rating board, or by any 
appellate authority, except where such 
reversal or amendment is clearly 
warranted by a change in law or by a 
specific change in interpretation thereof 
specifically provided for in a Veterans' 
Administration issue:  Provided, That a 
rating board may reverse or amend a 
decision by the same or any other rating 
board where such reversal or amendment is 
obviously warranted by a clear and 
unmistakable error shown by the evidence 
in file at the time the prior decision 
was rendered....

....................................................................

(d)  Authority to sever service 
connection upon the basis of clear and 
unmistakable error (the burden of proof 
being upon the Government)....

A critical question for resolution is whether said August 11, 
1945 rating decision's grant of service connection for a 
right shoulder disability was clearly and unmistakably 
erroneous based on the evidence in file at the time that 
rating was rendered.  Although that rating decision sheet did 
not explain the reasons for that grant, other than it was 
based on service aggravation, the evidence in file at the 
time that rating was rendered included service medical 
records, which indicated, by the veteran's own admission, 
that his right shoulder condition had resulted from a pre-
service fall from a tree, without any mention of in-service 
intercurrent injury to that shoulder.  Additionally, the 
service medical records included medical opinion rendered by 
a military Medical Board, which determined that the right 
shoulder condition had preexisted service and was not 
aggravated by service.  It is the Board's opinion that at the 
time that rating was rendered, the rating board did not 
exercise reasonable rating judgment in granting service 
connection, since it would not have been reasonable for a 
rating board to have held that the right shoulder had been 
aggravated by service where the only medical opinion then of 
record stated the opposite.  Again, it should be pointed out 
that the rating board, in its decision granting service 
connection for a right shoulder disability based on service 
aggravation, failed to even mention the medical opinion 
rendered by a military Medical Board that the preexisting 
right shoulder condition had not been aggravated by service.  
Again, clear and unmistakable error "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell.  

Thus, it is the Board's conclusion that the August 11, 1945 
rating decision's grant of service connection for a right 
shoulder disability was clearly and unmistakably erroneous.  
It therefore logically follows that said October 3, 1958 
Board decision, which "subsumed" the June 24, 1958 prior 
severance rating decision, is not clearly and unmistakably 
erroneous in affirming that severance of service connection 
for a right shoulder disability.  

Consequently, since the October 3, 1958 Board decision is not 
clearly and unmistakably erroneous, for the foregoing 
reasons, it is not subject to revision or reversal.  38 
U.S.C.A. § 7111; 38 C.F.R. § 20.1403.



ORDER

Since the October 3, 1958 Board decision, which denied 
restoration of service connection for a right shoulder 
disability, is not clearly and unmistakably erroneous, the 
motion for revision or reversal is denied.  


                       
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
?	In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


